Citation Nr: 1743833	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel 







INTRODUCTION

The Veteran served in the United States Army from February 1963 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in July 2014, at which time it was remanded for further development. After receiving a VA examination, the case was again presented to the Board in September 2016. The Board again remanded for development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's current lumbar spine disability is related to his in-service injury.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In light of the fully favorable decision as to the issue of a lumbar spine disability, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Legal Criteria

Service connection may be granted upon a finding that a current disability is the result of an in-service injury or disease. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §3.303(a) (2016).  Evidence must show (1) a current disability, (2) in-service incurrence of an injury or disease, and (3) a causal relationship between the disability and in-service event. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

There is no dispute that the Veteran currently has a lumbar spine disability. His disability has been diagnosed by multiple examiners as well as his private practitioners. There is likewise no dispute that the Veteran injured his back in service. His service treatment records show treatment for back discomfort in August 1963 after driving a truck for five days with no reported traumatic injury.    Clinician's first suspected but ruled out renal infection.  X-rays were negative, and the final diagnosis was paravertebral muscle spasm.  In a May 1965 discharge physical examination, the Veteran reported that he has "pulled a ligament in back at age 19" but the examiner noted no current spinal abnormalities.  (The Veteran was born in November 1943 so that he would have been in service for some time at age 19.)  At issue in this case is whether there is a causal relationship between the muscle spasms or pulled ligament in August 1963 and the Veteran's current lumbar spine disability. 

Upon remand, the VA examiner opined that the lumbar spine disability was less likely than not related to the in-service back spasms. He explained that the current disability is so serious that an injury causing it would have required substantial intervention, of which there is no medical record beyond the initial visit to the doctor in the immediate aftermath of the incident. However, he also stated that if the Veteran could show that the condition was present or that he had sought treatment in the 1960s or 1970s, it would be more likely that the injury could be service connected. In reaching his conclusion, the VA examiner erroneously excluded the Veteran's lay statements indicating that he has experienced pain and received treatment on an ongoing basis beginning shortly after his separation.

The Veteran has submitted lay statements indicating that he has suffered from pain in his lower back and has been treated for such since shortly after his separation from the Army. In a June 2010 notice of disagreement, the Veteran reported receiving medication for back pain during service and immediately thereafter but did not report it during his discharge examination for fear that it would hinder his post-service job opportunities.  While he cannot report on the etiology of his current disability, the Veteran is competent to report that he has experienced lower back pain since shortly after separation, as back pain is easily observable and within the realm of common knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428 (2011). Although there are no contemporaneous medical records to substantiate his claims of back pain, that is not dispositive as to the credibility of those statements. Lack of medical records is not a sufficient reason to discard competent lay statements. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). His private medical records show that he told both Dr. T. and Dr. F. that his back issues have been present since the in-service injury, suggesting that he has been consistent in his statements since at least 1990. There are no conflicting statements from the Veteran or his records. Therefore, the Board finds his lay statements as to the presence of back pain since shortly after separation to be credible. Given that the statements are both competent and credible, the Board finds them to be of substantial probative weight. 

The Veteran has also submitted a statement from Dr. F. stating his medical opinion that the lumbar spine disability can be attributed to the in-service injury. While it contains no rationale, this opinion still has some probative weight. 

The Board finds that the evidence shows it is at least as likely as not that the Veteran's current lumbar spine disability is a result of the in-service injury sustained in August 1963.  The service records show only that the Veteran experienced low back discomfort after extended vehicle operations with no trauma and was diagnosed as muscle spasms (or as the Veteran reported a pulled ligament).  He continued his duties as an aircraft mechanic for nearly two years, and no spinal abnormality was noted during a discharge examination.  While the VA examiner determined the Veteran's lumbar spine disability was less likely than not related to his in-service injury, that opinion dismissed the Veteran's lay statements regarding ongoing pain and treatment. The examiner also indicated that evidence showing such ongoing pain and treatment would alter his opinion. Given that the Veteran has provided lay statements that he has suffered ongoing back pain since shortly after he left the service, and given that the Board finds those statements to be credible, the Board finds that the evidence is in relative balance. When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Resolving all doubt in the Veteran's favor, service connection is warranted. 


ORDER

Service connection for lumbar spine disability is granted. 




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


